Exhibit Part II Award Agreement PERFORMANCE SHARE AWARD AGREEMENT PNM RESOURCES, INC. SECOND AMENDED AND RESTATED OMNIBUS PERFORMANCE EQUITY PLAN PNM Resources, Inc., a New Mexico corporation, (“PNMR” or the “Company”) hereby awards to «First»«Last», (the “Participant”) a Participant in the PNM Resources, Inc. Second Amended and Restated Omnibus Performance Equity Plan (the “Plan”), as it may be amended, a Performance Share Award (the “Award”) for shares of Common Stock of Company (“Stock”).The grant is made effective as of April27, Capitalized terms used in this Performance Share Award Agreement (the “Agreement”) and not otherwise defined in this Agreement shall have the meanings given to such terms in the Plan. 1.
